DETAILED ACTION
“Method of Manufacturing Outside Joint Member”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The 35 USC 112(b) rejection set forth in the Non-Final Office Action (mailed 12/20/2021) have been overcome by the amendments to the claims (filed 03/21/2022). As such, the 35 USC 112(b) rejections previously set forth are withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-6, and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record to the instant invention has been identified as Yokota et al (US 5,829,911 A; hereafter “Yokota”). 
Yokota discloses: a method of manufacturing an outside joint member (fig. 3; Abstract), the outside joint member including a cup portion (annotated fig. 3) in a bottomed tubular shape (Examiner notes that the entire outer joint member is hollow - col. 1, ln. 10-13) and a shaft portion (annotated) that is a shaft-like portion extending from a bottom portion of the cup portion (annotated) and that has a spline shaft (13) having an outer peripheral surface on which spline teeth are formed (col. 6, ln. 35-41),
the manufacturing method comprising
forging a forming material (1) to form a shape of the cup portion and a shape of the spline shaft on the shaft portion simultaneously using a forging die (40; as in fig. 2), wherein the forging die (40) includes a first die (annotated), a second die (annotated) housed in the first die (at least an end of the second die is house within the second housing portion of the first die, as shown), and a third die (annotated) disposed on an entrance side (right side, as in fig. 2) with respect to the first die and the second die, in which the first die, the second die, and the third die are disposed coaxially with each other (as in fig. 2), 
wherein the first die includes a first housing portion (annotated: “first housing”) and a second housing portion (annotated: “second housing”) provided on an entrance side of the first housing portion (rightmost side, as in fig. 2), the first housing portion including a first cylindrical inner peripheral surface (annotated: “First Cyl. Surface”), the second housing portion including a second cylindrical inner peripheral surface (annotated: “Second Cyl Surface”) with an inside diameter that is larger than the inside diameter of the first cylindrical inner peripheral surface (as shown), the second die being housed inside the second housing portion (at least an end of the second die is house within the second housing portion of the first die), 
wherein the third die includes a third cylindrical inner peripheral surface (annotated: “Third Cyl. Surface”) with an inside diameter corresponding to an outside diameter of the cup portion (as shown), 
wherein the second die includes a spline shaping portion (402) and a regulation portion (annotated), the spline shaping portion having an inner peripheral surface shape (43) corresponding to an outer shape of the spline shaft (13) and configured to shape the spline teeth at a portion at which the spline shaft (13) is to be formed in the forging (col. 6, ln. 29-41), and the regulation portion being provided on an entrance side (right side) with respect to the spline shaping portion (402) and having a regulation surface (annotated: “Reg Surface”) that regulates displacement of the forming material in a radial direction, wherein the spline shaping portion (402) includes spline shaping teeth and distal end teeth (as shown, the teeth decrease in diameter toward the rightmost (entrance) side of the spline shaping portion (402) - the decreasing diameter portions of the teeth is considered the “distal end teeth”), the spline shaping teeth corresponding to a plurality of tooth grooves (annotated fig. 3) provided in the spline shaft (13), and the distal end teeth being provided continuously with the spline shaping teeth on the entrance side of the spline shaping portion (13; Examiner notes that the shape of the spline shaping teeth within the spline shaping portion (402) of the second die must correspond to the shape of the spline shaft (13) as in fig. 3), the distal end teeth becoming narrower toward the entrance side of the spline shaping portion, wherein each of the spline shaping teeth includes a shaping tooth top surface corresponding to a bottom surface of each of the tooth grooves of the spline shaft and a pair of shaping tooth side surfaces corresponding to side surfaces of each of the tooth grooves of the spline shaft (as shown by the product of fig. 3), and wherein each of the distal end teeth includes a distal end tooth top surface and a pair of distal end tooth side surfaces, the distal end tooth top surface being provided continuously with the shaping tooth top surface on the entrance side of the spline shaping portion and becoming smaller in height toward the entrance side of the spline shaping portion (as shown by the product of fig. 3), and the pair of distal end tooth side surfaces being provided continuously with the pair of shaping tooth side surfaces on the entrance side of the spline shaping portion and becoming smaller in width in a circumferential direction toward the entrance side of the spline shaping portion (as shown by the product of fig. 3).
Yokoto does not teach that the first cylindrical inner peripheral surface has an inside diameter that is larger than an outside diameter of the forming material at which the shaft portion is formed.

    PNG
    media_image1.png
    729
    1158
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    670
    843
    media_image2.png
    Greyscale

Neither Yokoto nor any of the other prior art of record teaches or suggests that it would be obvious to add such feature to the apparatus/method of Yokoto - this modification would require adding an additional die section between the annotated first and second dies or modification of the internal diameter of the first die - expanding the diameter and forming a structurally different component than that contemplated by Yokoto (as shown in fig. 3, the leftmost end of the outside joint member (1) has a smaller diameter than the spline shaft (13)).
In contrast, Lee (US 2018/0193138 A1); Suehiro (WO-2018179928-A1); Kim (KR 20130129774 A1); and Kanamaru (US 2004/0035168 A1); all disclose apparatuses/methods for forming outside joint members with spline portions. All of these similar references fail to disclose at least the claim 1 limitation:
a first die including a first housing portion and a second housing portion provided on an entrance side of the first housing portion, the first housing portion including a first cylindrical inner peripheral surface with an inside diameter that is larger than an outside diameter of the forming material at which the shaft portion is formed, the second housing portion including a second cylindrical inner peripheral surface with an inside diameter that is larger than the inside diameter of the first cylindrical inner peripheral surface, and a second die being housed inside the second housing portion . . . wherein the second die includes a spline shaping portion and a regulation portion,
As such, the Office has determined that it would not have been obvious to modify Yokoto in view of any of the prior art of record to arrive at the instant invention absent impermissible hindsight upon review of the instant disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Katie L. Parr/Examiner, Art Unit 3725         
/JESSICA CAHILL/Primary Examiner, Art Unit 3753